Per Curiam.

The question of fact, involved in this appeal, is whether one Spencer 0. Pratt employed the plaintiff as travelling salesman on his own account, or on behalf of the defendants. While the plaintiff and Pratt pretend that the employment was for fhe defendants, we search the record in vain for any evidence of hiring. ¡Nor is this failure of proof supplied inferentially by the evidence concerning the services rendered. At the end of the plaintiff’s case, conflicting testimony of his acts and statements pointed with equal consistency to either of the two alleged employers. The only solution of this uncertainty is found in the defendants’ emphatic denial of any employment by them and of the rendition of any services for them. Obviously, under those circumstances, the court was justified in finding for the defendants. The judgment should be affirmed.
Present: Freedman, P. J.; MacLean and Leventbitt, JJ.
Judgment affirmed, with costs to the respondents.